DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 13 October 2022, the following occurred: 
claims 17-19 were cancelled;
claim 1-11, 13, 15-16, 20-21, and 24-25 were amended; and
claims 26-28 were added.
Claims 1-16 and 20-28 are pending. 
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1: examination log adjustment unit;
Claim 9: examination log adjustment unit;
Claim 10: patient data transmission unit, receiving unit, storage unit, transmission unit, examination log adjustment unit, and computing unit;
Claim 11: examination log adjustment unit;
Claim 15: examination log adjustment unit;
Claim 16: examination log adjustment unit;
Claim 20: mobile data processing unit, patient data transmission unit, and computing unit;
Claim 21: mobile data processing unit;
Claim 22: mobile data processing unit;
Claim 23: mobile data processing unit;
Claim 24: patient data transmission unit and examination log adjustment unit; and
Claim 25: mobile data processing unit and examination log adjustment unit.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically:
Claims 1, 9-11, 15-16, and 24-25: examination log adjustment unit has sufficient structure in Figure 3 and [0094] disclosing the examination log adjustment unit as part of the controller (see [0030] where a “controller” is a “circuit”) apparatus, and [0028] which discloses units including software. The means to accomplish the software function of the examination log adjustment unit as claimed is demonstrated in, for example, [0059], wherein the patient inputs data pertaining to metal removed or not removed, and the examination log adjustment unit considers this data to determine whether to use an algorithm for reducing metal artifacts. 
Claims 10 and 20: computing unit has sufficient structure in [0028], which discloses units including hardware devices with processing circuity. At least one possible algorithm for generate an instruction (as in claim 10) is disclosed in [0055], pertaining to an instruction to remove metal from the patient. The function running a software application (as in claim 20) is a generic computer function.
Claims 10, 20, and 24: patient data transmission unit has sufficient structure in [0008], which discloses the patient data transmission unit comprises a processor, memory, and transmitter, and transmission of data is a generic computer function.
Claim 10: receiving unit and transmission unit have sufficient structure in [0028], which discloses units including hardware devices with processing circuity, and receiving and transmission of data is a generic computer function.
Claim 10: storage unit has sufficient structure in [0076], which discloses storage units including computer-readable media, and storage of data is a generic computer function.
Claims 20-23 and 25: mobile data processing unit has sufficient structure in Figure 3 and [0087], which disclose the mobile data processing unit as a smartphone. The function of the mobile data processing unit consists of the functions of other units as specified in claim 20 (which is dependent on the functions of the units of claim 10), which are discussed above.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-16 and 20-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allen-Raffl et al. (US 2015/0339450 A1), hereinafter Allen-Raffl.

Claim 1:
Allen-Raffl discloses:
A method for transmission of patient-specific data to an examination log adjustment unit, the method comprising:
receiving patient-specific data of a patient via the user interface, the patient-specific data being based on an input into the user interface;
[0007] discloses receiving patient-specific data input into a user interface.
storing the patient-specific data; 
[0007] discloses a server for storing the input data.
transmitting the patient-specific data to the examination log adjustment unit, the examination log adjustment unit being configured to adjust an examination log for a medical imaging examination of the patient based on the patient-specific data;
[0007] discloses transmitting the data to adjust medical device settings.
generating an instruction for the patient based on the patient-specific data; and outputting the instruction via the user interface.
[0012] discloses communicating a variety of instructions to the patient, such as breathing instructions, wherein the instructions are provided via the interface.

Claim 2:  Allen-Raffl discloses the method of claim 1, as discussed above.
Allen-Raffl further discloses:
further comprising at least one of:
receiving an item of examination log information, relating to the examination log for the medical imaging examination; or
[0007] discloses transmitting the data to adjust medical device settings.
capturing an item of patient identification information relating to the patient.
[0027] discloses capturing patient identification.

Claim 3:  Allen-Raffl discloses the method of claim 2, as discussed above.
Allen-Raffl further discloses:
adjusting the user interface based on at least one of the examination log information or the patient identification information.
[0007] discloses transmitting the data to adjust medical device settings.

Claim 4:  Allen-Raffl discloses the method of claim 2, as discussed above.
Allen-Raffl further discloses:
the generating the instruction for the patient is further based on the examination log information.
e.g. [0012] discloses communicating a variety of instructions to the patient, such as breathing instructions.

Claim 5:  Allen-Raffl discloses the method of claim 1, as discussed above.
Allen-Raffl further discloses:
at least one of:
the patient-specific data relates to metal on or in the patient; or
[0011] discloses establishing whether the patient has metal in or on their body.
the instruction to the patient relates to metal on or in the patient.
[0011] discloses asking questions relating to metal objects in or on the patient’s body.

Claim 6:  Allen-Raffl discloses the method of claim 1, as discussed above.
Allen-Raffl further discloses:
at least one of:
the patient-specific data relates to a respiration of the patient; or
[0012] discloses communicating a variety of instructions to the patient, such as breathing instructions.
the instruction for the patient relates to a respiration of the patient.
[0012] discloses communicating a variety of instructions to the patient, such as breathing instructions.

Claim 7:  Allen-Raffl discloses the method of claim 1, as discussed above.
Allen-Raffl further discloses:
at least one of:
the instruction includes a breathing command; or
[0012] discloses communicating a variety of instructions to the patient via the interface, such as breathing instructions.
the patient-specific data includes a breath-holding time of the patient.
Not required to be performed (see “at least one of”).

Claim 8:  Allen-Raffl discloses the method of claim 1, as discussed above.
Allen-Raffl further discloses:
the patient-specific data relates to at least one of:
an examination room for the medical imaging examination; or examination staff for the medical imaging examination.
[0027] and [0029] discuss types of patient data, including “examination required,” which relates to an examination room for the medical imaging examination. This is further demonstrated in [0021], “the patient…can enter a medical device room in which the medical device is located.”

Claim 9:  Allen-Raffl discloses the method of claim 1, as discussed above.
Allen-Raffl further discloses:
further comprising at least one of:
adjusting the examination log via the examination log adjustment unit based upon the patient-specific data; or
[0007] discloses transmitting the data to adjust medical device settings.
performing the medical imaging examination based upon the adjusted examination log.
[0007]-[0008] discloses transmitting the data to adjust medical device settings before examination.

Claim 10: 
Allen-Raffl discloses:
A patient data transmission unit, comprising:
a provisioning unit comprising a user interface;
[0007] discloses a user interface.
a receiving unit configured to receive patient-specific data of a patient via the user interface, the patient-specific data being based on an input into the user interface;
[0007] discloses receiving patient-specific data input into a user interface.
a storage unit configured to store the patient-specific data; 
[0007] discloses a server for storing the input data.
a transmission unit configured to transmit the patient-specific data to an examination log adjustment unit, the examination log adjustment unit being configured to adjust an examination log for a medical imaging examination of the patient based on the patient-specific data; and
[0007] discloses transmitting the data to adjust medical device settings.
a computing unit configured to generate an instruction for the patient based on the patient-specific data and output the instruction via the user interface.
[0012] discloses communicating a variety of instructions to the patient, such as breathing instructions, wherein the instructions are provided via the interface.

Claim 24:  Allen-Raffl discloses the patient data transmission unit of claim 10, as discussed above.
Allen-Raffl further discloses:
A system, comprising:
a computed tomography device;
[0020] discloses use in conjunction with a computed tomography scanner.
the patient data transmission unit of claim 10; and
[0007], as discussed above.
the examination log adjustment unit, configured to adjust the examination log for a medical imaging examination of the patient via the computed tomography device based on patient-specific data of the patient.
[0007] discloses transmitting the data to adjust medical device settings, and [0020] disclosing “the computed tomography device”

Claim 20:  Allen-Raffl discloses the patient data transmission unit of claim 10, as discussed above.
Allen-Raffl further discloses:
A mobile data processing unit, comprising:
the patient data transmission unit of claim 10; 
[0007], as discussed above.
the user interface; and
[0007] discloses an input interface (i.e. user interface).
the computing unit for running a software application.
[0009] discloses a tablet PC (i.e. computing unit running the software application).

Claim 22:  Allen-Raffl discloses the mobile data processing unit of claim 20, as discussed above.
Allen-Raffl further discloses:
the mobile data processing unit is a smartphone or a tablet computer.
[0009] discloses a tablet PC.

Claim 25:  Allen-Raffl discloses the mobile data processing unit of claim 20, as discussed above.
Allen-Raffl further discloses:
A system, comprising:
a computed tomography device;
[0020] discloses use in conjunction with a computed tomography scanner.
the mobile data processing unit of claim 20; and
See claim 20, above.
the examination log adjustment unit, configured to adjust the examination log for a medical imaging examination of the patient via the computed tomography device based on patient-specific data of the patient.
[0007] discloses transmitting the data to adjust medical device settings, and [0020] disclosing “the computed tomography device”

Claim 21:  Allen-Raffl discloses the mobile data processing unit of claim 20, as discussed above.
Allen-Raffl further discloses:
the user interface comprises a touch-sensitive screen of at least one of the mobile data processing unit, a camera of the mobile data processing unit, or a voice interface of the mobile data processing unit.
[0009] discloses the user interface is a tablet PC.

Claim 23:  Allen-Raffl discloses the mobile data processing unit of claim 21, as discussed above.
Allen-Raffl further discloses:
the mobile data processing unit is a smartphone or a tablet computer.
[0009] discloses a tablet PC.

Claim 11:
Allen-Raffl discloses:
A patient data transmission unit, comprising:
at least one processor configured to receive patient-specific data of a patient, via a user interface, 
[0007] discloses a user interface and CPU.
generate an instruction for the patient based on the patient-specific data, and output the instruction via the user interface, 
[0012] discloses communicating a variety of instructions to the patient, such as breathing instructions, wherein the instructions are provided via the interface.
the patient-specific data being based on an input into the user interface;
[0007] discloses receiving patient-specific data input into a user interface.
a memory configured to store the patient-specific data; and
[0007] discloses a server for storing the input data.
a transmitter to transmit the patient-specific data to an examination log adjustment unit, the examination log adjustment unit being configured to adjust an examination log for a medical imaging examination of the patient based on the patient-specific data.
[0007] discloses transmitting the data to adjust medical device settings.

Claim 15:  Allen-Raffl discloses the patient data transmission unit of claim 11, as discussed above.
Allen-Raffl further discloses:
A system, comprising:
a computed tomography device;
[0020] discloses use in conjunction with a computed tomography scanner.
the patient data transmission unit of claim 11; and
[0007], as discussed above.
the examination log adjustment unit, configured to adjust the examination log for a medical imaging examination of the patient via the computed tomography device based on patient-specific data of the patient.
[0007] discloses transmitting the data to adjust medical device settings, and [0020] disclosing “the computed tomography device”
	
Claim 12:  Allen-Raffl discloses the patient data transmission unit of claim 11, as discussed above.
Allen-Raffl further discloses:
A mobile data processing unit, comprising: the patient data transmission unit of claim 11.
[0009] disclosing a tablet PC. Also see claim 11 above.

Claim 13:  Allen-Raffl discloses the patient data transmission unit of claim 12, as discussed above.
Allen-Raffl further discloses:
the user interface comprises a touch-sensitive screen of at least one of the mobile data processing unit, a camera of the mobile data processing unit, or a voice interface of the mobile data processing unit.
[0009] discloses the user interface is a tablet PC.

Claim 14:  Allen-Raffl discloses the patient data transmission unit of claim 12, as discussed above.
Allen-Raffl further discloses:
the mobile data processing unit is a smartphone or a tablet computer.
[0009] discloses a tablet PC.

Claim 16:  Allen-Raffl discloses the mobile data processing unit of claim 12, as discussed above.
Allen-Raffl further discloses:
A system, comprising:
a computed tomography device;
[0020] discloses use in conjunction with a computed tomography scanner.
the mobile data processing unit of claim 12; and
[0009] disclosing a tablet PC. Also see claim 12 above.
the examination log adjustment unit, configured to adjust the examination log for a medical imaging examination of the patient via the computed tomography device based on patient-specific data of the patient.
[0007] discloses transmitting the data to adjust medical device settings, and [0020] disclosing “the computed tomography device”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Allen-Raffl et al. (US 2015/0339450 A1), hereinafter Allen-Raffl, in view of Paramasivan et al. (US 2017/0337493 A1), hereinafter Paramasivan. 

Claim 26: Allen-Raffl discloses the method of claim 2, as discussed above.

While Allen-Raffl does disclose identifying the patient (e.g., [0027]), Allen-Raffl does not explicitly disclose “wherein the patient identification information comprises a photograph of the patient.” However, Paramasivan does disclose this limitation, specifically:
wherein the patient identification information comprises a photograph of the patient.
[0066] discloses patient information including a picture of the patient.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Allen-Raffl with “wherein the patient identification information comprises a photograph of the patient” as disclosed by Paramasivan.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Allen-Raffl in order to “ensure that the surgery is conducted properly on the proper person” (Paramasivan: [0007]).

Claim 27: Allen-Raffl in view of discloses the method of claim 26, as discussed above.

While Allen-Raffl does disclose identifying the patient (e.g., [0027]), Allen-Raffl does not explicitly disclose “identifying the patient using facial recognition based on the photograph of the patient when the patient enters an examination room.” However, Paramasivan does disclose this limitation, specifically:
identifying the patient using facial recognition based on the photograph of the patient when the patient enters an examination room.
[0066] discloses using facial recognition based on the photo and the actual image of the patient for “conclusively identifying the patient.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Allen-Raffl with “identifying the patient using facial recognition based on the photograph of the patient when the patient enters an examination room” as disclosed by Paramasivan.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Allen-Raffl in order to “ensure that the surgery is conducted properly on the proper person” (Paramasivan: [0007]).

Claim 28: Allen-Raffl in view of discloses the method of claim 27, as discussed above.

While Allen-Raffl does disclose identifying the patient (e.g., [0027]), Allen-Raffl does not explicitly disclose “adjusting the examination room or the medical imaging examination based on the identification of the patient when the patient enters the examination room.” However, Paramasivan does disclose this limitation, specifically:
adjusting the examination room or the medical imaging examination based on the identification of the patient when the patient enters the examination room.
[0068] discloses that, after conclusive identification of the patient, a checklist is conducted to, for example, establish that the correct type of procedure is being performed among other items that can be adjusted if needed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Allen-Raffl with “adjusting the examination room or the medical imaging examination based on the identification of the patient when the patient enters the examination room” as disclosed by Paramasivan.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Allen-Raffl in order to “ensure that the surgery is conducted properly on the proper person” (Paramasivan: [0007]) and to provide a “fast, easy and reliable method of arranging the medical or surgical devices in a medical care area” (Paramasivan: [0009]).

Response to Arguments
Regarding the drawings, the drawings submitted 19 September 2019 are accepted, as is now indicated in the Office Action Summary.

Regarding 101, applicant’s arguments have been fully considered and are persuasive.  The 101 rejection of claims 1-25 has been withdrawn. Specifically, applicant argues the claims represent a practical application by improving existing systems. Paragraphs [0004] and [0082] of applicant’s originally filed specification demonstrate this improvement. For example, [0082] discusses a variety of improvements provided by the claimed invention:

[0082] … Through use of the app, it is possible for even more patient-specific information to be made available electronically and used than was previously possible with conventional clinical information systems. The time spent by medical staff can be significantly reduced as a result. The examination can be even better adjusted to the individual requirements of the patient and the privacy of the patient can be better protected. The wellbeing and thus the willingness of the patient to cooperate can be enhanced as a result. The solution according to the invention thus enables both an impairment of the medical imaging examination due to artifacts to be reduced and also a dosage exposure of the patient to be lowered.

Regarding 102, applicant argues Allen-Raffl does not disclose “generating an instruction for the patient based on the patient-specific data.” The examiner respectfully disagrees. Allen-Raffl [0012] demonstrates that, based on the particular medical examination the patient is undergoing (i.e., patient-specific data), certain data and/or instructions can be output to the patient. Additionally, [0011] further demonstrates instructions for the patient being generated based on patient-specific data, wherein missing patient data is identified and the instruction is a question to be answered by the patient. Therefore, the 102 rejection of claims 1-16 and 20-25 has been maintained.

New claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Allen-Raffl et al. (US 2015/0339450 A1), hereinafter Allen-Raffl, in view of Paramasivan et al. (US 2017/0337493 A1), hereinafter Paramasivan, as discussed above.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Austin et al. (US 2007/0162307 A1)
Discloses using facial recognition as part of a patient check-in process at a healthcare provider’s office.
Kovacs et al. (US 2017/0143282 A1)
Discloses a scale that can collect a plurality of patient information, including physiological data and patient identity, such as via facial recognition. 
Neff (US 2011/0305376 A1)
Discloses associating a patient to medical devices via facial and device recognition. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626